Citation Nr: 1808428	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-40 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1960 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio that denied the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Service treatment records document the Veteran serving in Vietnam in May 1964.

2.  The evidence is at least evenly balanced as to whether the Veteran has a current diagnosis of coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met on a presumptive basis.  38 U.S.C. §§ 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, there are certain diseases, such as ischemic heart disease, to include coronary artery disease, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307  (d) are also satisfied.  38 U.S.C.A. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

In the instant case, the RO has conceded that the Veteran had in-country service in Vietnam during the relevant time period.  Specifically, May 1964 service treatment records confirm that the Veteran received treatment at a dispensary located in Da Nang, Vietnam.  

In July 2013, a certified nurse practitioner completed a VA Disability Benefits Questionnaire for the Veteran.  She stated that the Veteran had ischemic heart disease.  She listed atrial fibrillation, hypertension and hyperlipidemia as associated conditions.  She also noted an untreated myocardial infarction.  

In January 2014, another DBQ was obtained.  The physician reported that the Veteran had ischemic heart disease and diagnosed myocardial infarction (MI) with a 2013 onset.  An attached electrocardiogram (EKG) listed coronary artery disease as a diagnosis, but the test interpretation was no active disease.  

However, in a February 2014 addendum, the RO advised the examiner that MI had to be documented by laboratory test and to reconsider his conclusion.  In response, he reviewed the claims folder and additional medical records.  He stated that the Veteran did not currently have ischemic heart disease from the medical records.  He reasoned while the January 2014 electrocardiogram (EKG) showed anterolateral ischemia, there was no prior EKG for comparison.  

August 2016 VA treatment records included a clinician's report that the most recent EKG suggested ischemia.  

March 2017 VA cardiology clinic records showed that the Veteran had a coronary artery disease (CAD) diagnosis.

As noted above, VA has determined that there are certain diseases that are associated with exposure to herbicides in service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 U.S.C. § 1116(a); 38 C.F.R. § 3.309(e).   Specifically, ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, is a disease for which presumptive service connection is warranted based upon herbicide agent exposure.  38 C.F.R. § 3.309(e).

The weight of the above evidence establishes a current ischemic heart disease diagnosis.  The Veteran is presumed to have been exposed during service to an herbicide agent due to his conceded in-country service in Vietnam during the requisite time period. 38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the Veteran is entitled to service connection for coronary artery disease on a presumptive basis as due to herbicide agent exposure.  






ORDER

Service connection for coronary artery disease due to exposure to herbicide agents is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


